Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The preliminary amendment filed 2/03/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/03/2021 is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 lines 9-10: "the main radiation direction" should be changed to -- a main radiation direction -- for antecedent basis.
Claim 1 line 10-11: the dashes in "- in an intermediate plane - " and "and" in line 11 should be removed .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9, 11-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al. (US 2016/0265733) (hereinafter Bauer).
Re claim 1: A first embodiment of Bauer teaches a projection apparatus (3, fig. 2) for a light module (1, fig. 2) of a motor vehicle headlamp, the projection apparatus comprising: a multiplicity of micro-optical systems (31, 41, 52, fig. 2a) arranged in a matrix-like manner (see fig. 2), wherein each micro-optical system (31, 41, 52) has a micro-entrance optical element (31, fig. 2), a micro-exit optical element (41, fig. 2) assigned to the micro-entrance optical element 
	The first embodiment of Bauer is silent about the micro-diaphragm groups are constructed identically.
	Another embodiment of Bauer teaches the micro-diaphragm groups are constructed identically (micro-optics systems with identical screens, see para [0159]).


Re claim 2: Bauer teaches wherein it is (G1, G2, G3) true for each micro-optical system (31, 41, 52) inside the same micro-optical system group (three groups in front of 2,4) that the optically active edge (edge of 52') of the micro-diaphragm (50) is displaced relatively to the micro-exit optical element (41) by a distance (distance between 50 and 41, fig. 2b and 2d) vertically and/or horizontally (horizontal distance Z, fig. 2b, 2d) and this distance is the same for all micro-optical systems (see fig. 2) inside the same micro-optical system group (see fig. 2).
However, Bauer is silent about the distance is approximately 0 mm to approximately 0.1 mm.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the distance to be approximately 0 mm to approximately 0.1 mm to alter the light output distribution range absent persuasive evidence that the claimed distance is critical, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Re claim 3: Bauer teaches the optically active edges (edges of 52', fig. 2) of at least a portion of the micro-optical systems (31, 41, 52) of each micro-optical system group (see fig. 2) are constructed for generating a continuously horizontal or vertical partial cut-off line (see fig. 

Re claim 4: Bauer teaches each micro-diaphragm (52, fig. 2) is constructed as a small plate (see fig. 2a) made from a non-transparent material (light-impermeable material, see para [0155]) with an opening (see opening of 52', fig. 2a).  

Re claim 5: Bauer teaches in different micro-optical system groups (see fig. 2), the micro-entrance optical elements (31, fig. 2a) are positioned at the same height (see fig. 2a) relative to the respective micro-exit optical elements (41, fig. 2a) and have a common optical axis (see figs. 2a, 2b).  

Re claim 7: Bauer is silent about the micro-optical systems have an image scale of approximately 3° per 0.1 mm.  
 It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the distance of the micro-optical systems to have an image scale of approximately 3° per 0.1 mm to adjust the light output distribution range absent persuasive evidence that the claimed image scale is critical, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).



Re claim 11: Bauer teaches the partial cut-off lines (see fig. 3) run substantially in a straight line

Re claim 12: Bauer teaches the light source (2, fig. 2) is configured to generate collimated light (collimated by 4, fig. 2) (see para [0120]).  

Re claim 13: Bauer teaches the light source (2, fig. 2) comprises a light-collimating optical element (4, fig. 2) and a

Re claim 14: Bauer teaches the light source (2) has at least two light-emitting regions (three regions of 2, fig. 2), wherein each individual light-emitting region (three regions of 2) can be controlled, independently of the other light-emitting regions of the light source (separately 

Re claim 15: Bauer teaches a motor vehicle headlamp (see abstract) comprising at least one light module according to claim 9.  

Re claim 16: Bauer is silent about the distance (hl, h2, h3, h4) is approximately 0.01 mm to approximately 0.1 mm.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the distance to be approximately 0.01 mm to approximately 0.1 mm to alter the light output distribution range absent persuasive evidence that the claimed distance is critical, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Re claim 17: Bauer is silent about the distance (hl, h2, h3, h4) is approximately 0.03 mm to approximately 0.06 mm.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the distance to be approximately 0.03 mm to approximately 0.06 mm to alter the light output distribution range absent persuasive evidence that the claimed In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Re claim 20: Bauer teaches the semiconductor-based lamp element (2, fig. 2) is an LED light source (LED, see para [0056]), and/or the light-collimating optical element (4, fig. 2) is a collimator (collimator, see para [0120]), a light-collimating adapter optical element, or a TIR lens.   

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al. (US 2016/0265733) as applied to claim 1 above, and further in view of Stefanov et al. (US 2018/0335191) (hereinafter Stefanov).
Re claim 8: Bauer fails to teach the different micro-optical system groups (G1, G2, G3) are constructed separately from one another and are spaced from one another.  
Stefanov teaches different micro-optical system groups (54, 56, 58, fig. 14d) are constructed separately from one another (see fig. 14d) and are spaced from one another (see fig. 14d).
Therefore, in view of Stefanov, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to separate the different micro-optical system groups which are constructed separately from one another and are spaced from one another, in order to adjust the positioning of the groups to alter the light output distribution range.

Allowable Subject Matter
Claim 6, 10, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art taken as a whole does not show nor suggest in different micro-optical system groups, the optically active edges are positioned at the same height relative to the respective micro-entrance optical elements, wherein the micro-entrance optical elements have differently running optical axes, relative to the respective micro-exit optical elements with respect to claim 6; the partial cut-off lines are displaced by an angle with respect to one another along a vertical and/or horizontal, wherein the angle has a value of approximately 0° to approximately 3° with respect to claim 10 as specifically called for in the claimed combinations.
Claim 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 18 and 19 are considered allowable since they are dependent upon claims 6 and 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Niu et al. (US 2021/0164631), Yamamura (US 2017/0261881), Kim et al. (US 2019/0032880), Schreiber et al. (US 2021/0215314) disclose a similar projection apparatus.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZHENG SONG/Primary Examiner, Art Unit 2875